DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments dated 06/08/2022 have been entered. Claims 1-20 are currently pending where claims 10-20 are currently pending and claims 1-9 have been previously withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0027698 (Cadar hereinafter) in view of US 2019/0024666 (Tucker hereinafter).
Regarding claim 10, Cadar teaches a coolant distribution unit that discloses a first pump unit having a first pump case forming a first pump chamber (First pump 210-1 with exterior case and interior pumping space), a first water inlet (Annotated Figure 2 Below) and a first water outlet being formed on the first pump case (Annotated Figure 2 Below), the first pump chamber communicating with the first water inlet and the first water outlet (Inherent pump operation); a first check valve correspondingly connected with the first water outlet (Valve 270 after pump 210-1); a second pump unit having a second pump case forming a second pump chamber (Second Pump 210-2 with exterior case and interior pumping case), a second water inlet (Annotated Figure 2 Below) and a second water outlet being formed on the second pump case (Annotated Figure 2 Below), the second pump chamber communicating with the second water inlet and the second water outlet (Inherent of a pump); a second check valve correspondingly connected with the second water outlet (Valve 270 after pump 210-2); a first connector assembly having a first water incoming section, a second water incoming section and a first water outgoing section, the first water incoming section being correspondingly connected with the first check valve, the second water incoming section being correspondingly connected with the second check valve (Annotated Figure 2 Below); a second connector assembly having a third water incoming section, a second water outgoing section and a third water outgoing section, the second water outgoing section being correspondingly connected with the first water inlet, the third water outgoing section being correspondingly connected with the second water inlet (Annotated Figure 2 Below); a pipe body assembly including a first pipe body and a second pipe body, one end of the first pipe body correspondingly communicating with the first water outgoing section, one end of the second pipe body correspondingly communicating with the third water incoming section (1st pipe body attached to the annotated first water outgoing section; and the second pipe body being made of 220, 240, and line leading to 275); and a heat dissipation unit having an inlet and an outlet (Figure 1 where the loop includes 120), the inlet correspondingly communicating with the other end of the first pipe body (Inlet corresponding to line 140 which is line 240 in Figure 2), the outlet correspondingly communicating with the other end of the second pipe body (Outlet corresponding to line 155/135 which corresponds to line 235), the heat dissipation unit being formed with an internal communication chamber for a cooling liquid to flow through, the communication chamber communicating with the inlet and the outlet (Inherent of 120).

    PNG
    media_image1.png
    687
    862
    media_image1.png
    Greyscale

Cadar is silent with respect to a third pump and the respective fluid communication pathways for the third pump.
However, Tucker teaches a multi-pump system with a plurality of pumps in a parallel configuration (Figure 1 and the annotated Figure 1 below) that discloses a third pump unit having a third pump forming a third pump chamber (Annotated Figure 1, “3rd Pump”), a third water inlet (Inlet at “J”) and third water outlet (Outlet at “K”) being formed on the third pump case (Per combination and shown in Tucker), the third pump chamber communicating with the third water inlet and the third water outlet (Evident from Figure 1 of Tucker); a third check valve correspondingly connected with the third water outlet (Check valve at “Q”); the first connector assembly having a fourth water incoming section (Annotated Figure 1 at “L” with the first connector being the section “S”) and the fourth water incoming section being correspondingly connected with the third check valve (Evident from Figure 1); the second connector having a fourth water outgoing section (Annotated Figure 1 at “I” with the second connector being section “R”), the fourth water outgoing section being correspondingly connected with the third water inlet (Annotated Figure 1 from “I” to ‘J”).

    PNG
    media_image2.png
    685
    759
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of pumps in Cadar from two to three pumps per the teachings of Tucker to increase the pumping throughput and increase the downline cooling within Cadar. 
Regarding claim 11, Cadar’s modified teachings are described above in claim 10 where Cadar further discloses that the first pump unit has a first communication pipe and a second communication pipe, two ends of the first communication pipe being respectively connected with the first check valve and the first water incoming section, two ends of the second communication pipe being respectively connected with the first water inlet and the second water outgoing section (Annotated Figure 2 of Cadar Above).
Regarding claim 12, Cadar’s modified teachings are described above in claim 10 where Cadar further discloses that the second pump unit has a third communication pipe and a fourth communication pipe, two ends of the third communication pipe being respectively connected with the second check valve and the second water incoming section, two ends of the fourth communication pipe being respectively connected with the second water inlet and the third water outgoing section (Annotated Figure 2 of Cadar Above).
Regarding claim 18, Cadar’s modified teachings are described above in claim 10 where Cadar further discloses that the third pump unit has a fifth communication pipe and a sixth communication pipe, two ends of the fifth communication pipe being respectively connected with the third check valve and the fourth water incoming section, two opposing ends of the sixth communication pipe being respectively connected with the third water inlet and the fourth water outgoing section. (The resultant combination would feature the fifth communication pipe between “L” and “Q” in the Annotated Figure of Tucker and the sixth communication pipe would be between “J” and “I” in the Annotated Figure of Tucker).
Claims 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0027698 (Cadar) in view of US 2019/0024666 (Tucker) and further in view of TLV Check Valves (TLV hereinafter).
Regarding claim 13, Cadar’s modified teachings are described above in claim 10 but are silent with respect to the first check valve has a first valve body formed with a first space and a second space inside, the first space having a first seat section, the second space having a second seat section, a first rod body having a first base section and a first sealing member, two ends of the first rod body extending to form a first extension end and a second extension end, the first and second extension ends being axially movably inserted in the first and second seat sections respectively, the first sealing member being disposed on one side of the first base section proximal to the first space, two ends of a first elastic member respectively abutting against the first base section of the first rod body and an inner wall face of the first valve body.
However, TLV teaches a disk check valve that discloses a valve body (Annotated Figure of TLV Below) formed with a first space and a second space inside (Annotated Figure of TLV Below), the first space having a first seat section, the second space having a second seat section, a first rod body having a first base section and a first sealing member (Annotated Figure of TLV Below), two ends of the first rod body extending to form a first extension end and a second extension end, the first and second extension ends being axially movably inserted in the first and second seat sections respectively (Annotated Figure of TLV Below), the first sealing member being disposed on one side of the first base section proximal to the first space (Annotated Figure of TLV Below), two ends of a first elastic member respectively abutting against the first base section of the first rod body and an inner wall face of the first valve body (Annotated Figure of TLV Below).

    PNG
    media_image3.png
    476
    627
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of valve 270 of Cadar with the specific disk valve of TLV to ensure the valve is always opened and closed in a straight path per TLV on the “Operation Animations” tab on the link and PDF provided to Applicant.
Regarding claim 14, Cadar’s modified teachings are described above in claim 13 where the combination of Cadar and TLV would further disclose that the first water outlet of the first pump unit correspondingly communicates with the first space (Evident of Figure 2 of Cadar as annotated) and the first water incoming section correspondingly communicates with the second space (Evident form both annotated figures provided).
Regarding claim 15, Cadar’s modified teachings are described above in claim 10 but are silent with respect to the second check valve has a second valve body formed with a third space and a fourth space inside, the third space having a third seat section, the fourth space having a fourth seat section, a second rod body having a second base section and a second sealing member, two ends of the second rod body extending to form a third extension end and a fourth extension end, the third and fourth extension ends being axially movably inserted in the third and fourth seat sections respectively, the second sealing member being disposed on one side of the second base section proximal to the third space, two ends of a second elastic member respectively abutting against the second base section of the second rod body and an inner wall face of the second valve body.
However, TLV teaches a disk check valve that discloses the second check valve has a second valve body formed with a third space and a fourth space inside (Annotated Figure of TLV Above, 3rd space = 1st space, and 4th space = 2nd space for the remainder of this claim, it is clear that claims 13 and 15 are sister claims between the two valves 21 and 23 in the instant application), the third space having a third seat section, the fourth space having a fourth seat section, a second rod body having a second base section and a second sealing member (Annotated Figure of TLV Above), two ends of the second rod body extending to form a third extension end and a fourth extension end (Annotated Figure of TLV Above), the third and fourth extension ends being axially movably inserted in the third and fourth seat sections respectively (Annotated Figure of TLV Above), the second sealing member being disposed on one side of the second base section proximal to the third space(Annotated Figure of TLV Above), two ends of a second elastic member respectively abutting against the second base section of the second rod body and an inner wall face of the second valve body(Annotated Figure of TLV Above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of valve 270 of Cadar with the specific disk valve of TLV to ensure the valve is always opened and closed in a straight path per TLV on the “Operation Animations” tab on the link and PDF provided to Applicant.
Regarding claim 16, Cadar’s modified teachings are described above in claim 15 where the combination of Cadar and TLV would further disclose that the second water outlet of the second pump unit correspondingly communicates with the third space (Evident of Figure 2 of Cadar as annotated) and the second water incoming section correspondingly communicates with the fourth space (Evident form both annotated figures provided).
Regarding claim 19, Cadar’s modified teachings are described above in claim 10 but are silent with respect to the third check valve has a third valve body formed with a fifth space and a sixth space inside, the fifth space having a fifth seat section, the sixth space having a sixth seat section, a third rod body having a third base section and a third sealing member, two ends of the third rod body extending to form a fifth extension end and a sixth extension end, the fifth and sixth extension ends being axially movably inserted in the fifth and sixth seat sections respectively, the third sealing member being disposed on one side of the third base section proximal to the fifth space, two ends of a third elastic member respectively abutting against the third base section of the third rod body and an inner wall face of the third valve body.
However, TLV teaches a disk check valve that discloses the second check valve has a second valve body formed with a fifth space and a sixth space inside (Annotated Figure of TLV Above, 5th space = 1st space, and 6th space = 2nd space for the remainder of this claim, it is clear that claims 13, 15, and 19 are sister claims between the two valves 21 and 23 in the instant application), the fifth space having a fifth seat section, the sixth space having a sixth seat section, a third rod body having a third base section and a third sealing member (Annotated Figure of TLV Above), two ends of the third rod body extending to form a fifth extension end and a sixth extension end, (Annotated Figure of TLV Above), the fifth and sixth extension ends being axially movably inserted in the fifth and sixth seat sections respectively (Annotated Figure of TLV Above), the third sealing member being disposed on one side of the third base section proximal to the fifth space (Annotated Figure of TLV Above), two ends of a third elastic member respectively abutting against the third base section of the third rod body and an inner wall face of the third valve body (Annotated Figure of TLV Above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of valve 270 of Cadar with the specific disk valve of TLV to ensure the valve is always opened and closed in a straight path per TLV on the “Operation Animations” tab on the link and PDF provided to Applicant.
Regarding claim 20, Cadar’s modified teachings are described above in claim 15 where the combination of Cadar and TLV would further disclose that the third water outlet of the third pump unit correspondingly communicates with the fifth space (Evident of Figure 2 of Cadar as annotated) and the fourth water incoming section correspondingly communicates with the sixth space (Evident form both annotated figures provided).
Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0027698 (Cadar) in view of US 2019/0024666 (Tucker) and further in view of US 2014/0069614 (Chiu hereinafter).
Regarding claim 17, Cadar’s modified teachings are described above in claim 10 but are silent with respect to a water reservoir, one side of the water reservoir correspondingly communicating with the pipe body assembly, the other side of the water reservoir correspondingly communicating with the inlet and the outlet of the heat dissipation unit.
However, Chiu teaches a heat dissipation pump system that discloses a water reservoir, one side of the water reservoir correspondingly communicating with the pipe body assembly, the other side of the water reservoir correspondingly communicating with the inlet and the outlet of the heat dissipation unit (Figure 5 shows the reservoir 12 connected to the inlet and outlet of the pump 5 such that the resultant combination would place a reservoir along the inlet and outlet of the pumps in Cadar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump system of Cadar with the water reservoir of Chiu to further cool the fluid being used in the system.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the TLV reference have been reviewed but are not found to be persuasive. The annotated Figure of TLV shown above clearly shows that the spring (elastic member) resides abutting the first base section of the first rod body (Annotated Figure above) and an inner wall of the first valve body (Labeled section “Inner wall” in the annotated Figure of TLV above). Applicant’s argument regarding the failure to teach the end positions of the spring are not found to be persuasive. Applicant further argues that details of the valve that were not disclosed in the claims and therefore have not been considered. 
Applicant’s arguments with respect to claims 10, 18, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746